DETAILED ACTION

This action is in reply to request for continued examination filed on 08/13/2020.
	2.    Claims 1-5, 16, and 18-20 have been cancelled.  New claim 21 has been entered.
	3.   Claims 6, 8-15, and 21 are have been examined.
4.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2020 has been entered.

Response to Arguments
Applicant's arguments with regard to the 101 rejections filed on 07/13/2020 have been considered but they are not persuasive.
In the last paragraph of page 6 and page 7, the Applicant asserted that the claim is not directed to an abstract idea, citing Enfish in describing the B-tree data structure. However, the Examiner respectfully disagrees. The Examiner does not see the parallel between the claims of the instant case and those of Enfish. In Enfish, the claims describe the steps of configuring a computer memory in accordance with a self-referential table, in both method claims and system claims. The focus of the claims in Enfish is on the specific asserted improvement in computer capabilities (i.e., the self-referential table for a computer database). Specifically, the claimed invention in Enfish achieves other benefits Enfish claims were not directed to an abstract idea. On the other hand, the Applicant’s claims do not involve any improvements to another technology, technical field, or improvements to the functioning of the computer itself. The invention in Enfish was a technological solution to a technological problem (using self-referential table for a computer database rather than using conventional table for a computer database). Whereas the Applicants’ invention is a business solution to a problem rooted in an abstract idea. Adding nodes to the data structure is an improvement in a mathematical concept but it is still an abstract idea.
Simply executing an abstract concept on a computer does not render a computer "specialized," nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012).
In Bilski and in Alice also, the specific features of the claimed method/system (in these applications) did not change the fact that the claims were drawn to an abstract idea. This interpretation of abstract idea is based in light of the Alice decision and the 2019 PEG. Hence, the claims are drawn to an abstract idea.
The Applicant’s remarks on page 8 that “the Office failed to satisfy Berkheimer” which directed to step 2B analysis, are respectfully traversed. The Applicant also stated that “storing a volume of transaction data in RAM is conventional”.  Examiner respectfully disagrees. There is a limit on how much the data could be stored in RAM, and hence, the invention has to employ multiple RAMs to store such data. It is questionable whether such method would help to expedite the transactional process. Furthermore, the steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The additional elements in the claims are a computing system comprising a processor and memory suitably programmed to execute the claimed steps.  Applicant’s specification at paragraph [0020] discloses “Referring to FIG. 2, the 
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter),
In a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The fact that a generic computing system such as described above can be suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence, these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself. At best, these features may be considered a business solution, using computers, to a problem of providing recommendations based on historical transactions. The alleged benefits that Applicants tout such as: “whereby the use of the B-tree methodology permits the search for transaction data associated with a particular user's payment account to be accomplished in an efficient and unconventional manner” are due to business decisions by means of performing computational mathematics, using computers, rather than any improvement to another technology or technical field, or an improvement to the functioning of the computer itself. By relying on computing devices to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible (See Alice, 134 S. Ct. at 2359 “use of a computer to create electronic records, track multiple transactions, and issue simultaneous instructions” is not an inventive concept). As discussed in the rejection above, the components of the instant system, when taken alone, each execute in a manner conventionally expected of these components.  At best, Applicant has claimed features that may improve an abstract idea.  However, an improved abstract idea is still abstract, (SAP America v. Investpic *2-3 (‘“We may assume that the techniques claimed are “groundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89-90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea.”’
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that the claimed “node device”, “computing device” and “processor” suitably programmed are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. The alleged advantages that Applicants tout do not concern an improvement in computer capabilities but instead relate to an alleged improvement in providing recommendations based on historical transactions, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not necessarily turn an abstraction into something concrete (See Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014). Hence, the claims do not recite significantly more than an abstract idea.
For these reasons and those stated in the rejections above, rejection of claims 6, 8-15, and 21  under 35 U.S.C. 101 is maintained by the Examiner.

Applicant's arguments with regard to the 103 rejections filed on 07/13/2020 have been considered but they are not persuasive. The arguments are moot over new ground(s) of rejections. Claims 6, 8-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganor (US 2013/0185191 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ng et al. (US 9,031,866 B1).
Therefore, the 103 rejections are respectfully maintained by the Examiner. Please see below for additional details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 6, 8-15 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 6, 8-15, and 21 are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are 
Claim 6 recites, in part, a method of requesting transaction data, locating a transaction address, retrieving transaction data, transmitting transaction data, generating and publishing a score based on data and permitting services based on the score covers performance of the limitation in the mind but for the recitation of generic computer components. These limitations are directed to commercial interactions, i.e. marketing, advertising or sales activity, via the use of generic computer components, and therefore fall under Methods of Organizing Human Activity. This concept is similar to providing recommendations based on historical transactions. Hence, it falls within the “Methods of Organizing Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements such as a non-transitory computer-readable memories, a processor at a high-level of generality (locating, retrieving, generating, and permitting) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea
Next the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than an abstract idea. Claim 6 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements receiving and identifying data are merely additional elements performing the abstract idea on a generic device i.e., abstract idea and apply it. There is no improvement to computer technology or computer functionality MPEP 2106.05(a) nor a particular machine MPEP 2106.05(b) nor a particular transformation MPEP 2106.05(c). Given the above reasons, a generic processing device associated with the locating a transaction, retrieving transaction data, 
The dependent claims have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional limitations of the dependent claim(s) when considered individually and as ordered combination do not amount to significantly more than the abstract idea.
Therefore, Claims 6, 8-15, and 21 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
  This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 8-10, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ganor (US 2013/0185191 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ng et al. (US 9,031,866 B1).
Regarding claim 6, Ganor discloses: A computer-implemented method for use in scoring of transaction data related to a payment account, the method comprising: in response to the request, locating, by the node device (Ganor, Fig. 1, Par. [0021], Par. [0022] “ . . . recording transaction events 104 and sending notification of such events 104 to correlation engine 106 . . .”) node device corresponds to “correlation engine”, consistent with the B- tree (Par. [0023] & Par. [0074]) triggering transaction event generated at POS, and B-tree table is being used in a map data structure, one of the multiple tree nodes specific to said payment account (Ganor, Par. [0027], [0076]), the tree nodes including a list of the transaction addresses, in the in a transaction array, that are unique to each of the multiple entries specific to said payment account, wherein the transaction array is stored in a random (Fig 1, Par. [0024], Par. [0074]) The transaction array is stored in the memory listed in Fig. 1, the memory could be random access memory; 
retrieving, by the node device, transaction data, from ones of the multiple entries of the transaction array, based on  the  list of the transaction  addresses included in the located one of the multiple tree nodes, from the transaction array stored in the RAM of the node device (Fig, 1, Par. [0024], Par. [0026], Par. [0079]-[0080]) Transaction address(es) correspond to transaction ID(s) which correlate to the destination nodes;  29Attorney Docket No. 16754-000232-US 
transmitting, by the node device, the retrieved transaction data to at least one computing device (Ganor, Fig. 1 & Par. [0028]) correlation data is sent to fraud detector to be analyzed;
Ganor, however, does not disclose the following; Simmons teaches:
in response to a notification related to a trigger event, requesting, by at least one computing device, from a node device, transaction data for a payment account, the node device including a data structure having multiple tree nodes and a transaction array, the data structure defining a B-tree (Simmons, Par. [0045]) The cited portion discloses requesting the data using a B-tree directory, and the transaction array including multiple entries, each entry including transaction data for a transaction and a transaction address unique to the entry (Par. [0041] & Par. [0046] “. . . The system processor 90 then generates a transaction ID and transaction instructions and transmits this transaction data with the requesting player/receiver's local encryption key to the content provider site possessing the requested media file . . . .”) transaction array corresponds to a list of files, which include transaction data and transaction ID (which associates with an address).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Simmons with the invention disclosed by Ganor to better allow user to request a transaction event using a transaction server via the Internet to access a list or array of transaction account or provider site (Abstract).

and generating and publishing, at the at least one computing device, at least one score  for a user associated with the payment account based on a historical model and the retrieved transaction data in real time or near real time, thereby permitting services based on the at least one score to be offered to  the user associated with the payment account (Ng, Col. 11, ln 4-12 “In accordance with one embodiment of the invention and as shown in FIG. 8, the comparison value of the similarity parameter and the customer similarity parameter preference might be simply multiplied so as to generate a calculated rank value (for a particular database customer). As shown in FIG. 8, the calculated rank value of database customer N+1 is 153, and the calculated rank value of database customer N+2 is 157. Thus, database customer N+2 is ranked higher than database customer N+1.” & ln 23-26 “Further, a customer and/or a particular card or account of the customer might be associated with different groups, i.e., multiple groups. Such would be the case where there are multiple users of a particular card/account.” & Fig. 7 – step 718 & Col. 12 ln 43-64 & Col. 13 ln 64-67 “Then, in step 724, the process retrieves the data that was identified in step 910. In step 725, based on the retrieved data, the process identifies the product sales data, either historical or real time data, related to target product.”) The cited portions disclose generating a ranking value, or score, based on historical data, real time data, to determine association of the customer to a particular group with particular services.
 Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Ng with the invention disclosed by Ganor to better apply scoring to improve payment service recommendation system.
Regarding claim 8, Ganor in view of Ng discloses: The computer-implemented method of claim 6, wherein the trigger event includes a transaction to the payment account, the transaction data associated with the transaction (Ganor, Par. [0023] Triggering event at the POS
Regarding claim 9, Ganor in view of Ng discloses: The computer-implemented method of claim 8, further comprising storing, by the node device, the transaction data associated with the transaction in the transaction array in association with one of the transaction addresses included in the list of  transaction addresses (Ganor, Par. [0022]) source systems correspond to nodes, which are capable of recording transaction events, or storing.  
Regarding claim 10, Ganor in view of Ng discloses: The computer-implemented method of claim 9, further comprising transmitting, by the node device, the notification related to the trigger event to the at least one computing device prior to or together with transmitting the retrieved transaction data (Ganor, Par. [0022]).  
Regarding claim 15, Ganor in view of Ng discloses The computer-implemented method of claim 6, however, Ng discloses the following: further comprising: updating the at least one score; and publishing the update of the at least one score, thereby permitting services based on the update of the at least one score to be offered to the consumer associated with the payment account (Ng, Col. 11, ln 23-26 “Further, a customer and/or a particular card or account of the customer might be associated with different groups, i.e., multiple groups. Such would be the case where there are multiple users of a particular card/account.” & Col. 16 ln 13-23 “In step 734-1, the process identifies the next merchant in the request data, and retrieves working frequency data, for the target window. In other words, the customer may have indicated that target window to shop is between 10 and 11 am on a particular morning. Based on historical data, real time data, or both, the processing determines a frequency of credit card transactions at the particular merchant. Then, in step 734-2, the processing assigns a merchant rank value (for the particular merchant) based on the working frequency data. Generation of the working frequency” & Col. 16 ln 38-55) The cited portions disclose generating a ranking value, or score, based on historical data, real time data, to determine “favoritism” at a particular merchant in order to allow a transaction.  
.
Claims 11, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ganor (US 2013/0185191 A1) in view of Simmons et al. (US 2001/0039659 A1)  in further view of Ng et al. (US 9,031,866 B1) in further view of Shan (US 10,242,019 B1).
Regarding claim 11, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 8, however, Shan discloses the following: further comprising: further comprising comparing the generated score to at least one defined threshold, and when the generated score satisfies the at least one defined threshold, appending the user and the generated score to a hot list data structure; and wherein the user is associated with a masked account identifier in the hot list data structure (Shan, Col. 21 ln 22-56) The cited portion discusses that generated score satisfies a threshold level and grouping the content to the record.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Shan with the invention disclosed by Ganor in view of Ng to better apply filtering technique to the payment service recommendation system.
Regarding claim 12, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 11, however, Shan discloses the following: wherein publishing the at least one score includes publishing the at least one score when the generated score satisfies the at least one defined threshold (Shan, Fig. 7& Col. 20 ln 58-Col. 21 ln 12).  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Shan with the invention disclosed by Ganor in view of Ng to better apply filtering technique to the payment service recommendation system.
Regarding claim 14, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 11, however, Shan discloses the following: further comprising: updating the at least one score after a defined interval; and appending the user to the hot list data structure when the update of the at least one score satisfies the defined threshold; and publishing the hot list data structure (Shan, Fig. 7& Col. 20 ln 58-Col. 21 ln 12).
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Shan with the invention disclosed by Ganor in view of Ng to better apply filtering technique to the payment service recommendation system.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ganor (US 2013/0185191 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ng et al. (US 9,031,866 B1) in further view of Hubsher (US 2007/0219848 A1).
Regarding claim 13, Ganor in view of Simmons in further view of Ng discloses The computer-implemented method of claim 11, however, Hubster discloses the following: further comprising: updating the at least one score after a defined interval; removing the user from the hot list data structure when the update of the at least one score fails to satisfy the defined threshold; and publishing the hot list data structure after removing the consumer from the hot list data structure (Hubsher, Par. [0033]) Removing listing when a rating is below a threshold.  
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Shan with the invention disclosed by Ganor in view of Ng to better apply filtering technique to the payment service recommendation system.
Claim 21  rejected under 35 U.S.C. 103 as being unpatentable over Ganor (US 2013/0185191 A1) in view of Simmons et al. (US 2001/0039659 A1) in further view of Ng et al. (US 9,031,866 B1) in further view of Pachouri et al. (US 2017/0186008 A1).
Regarding claim 21, Ganor in view of Simmons in further view of NG teaches: the computer-implemented method of claim 6; however, Pachouri  discloses the following: wherein the multiple tree nodes include more than ten thousand tree nodes, and wherein each of the multiple tree nodes is specific to a unique payment account (Pachouri, Par. [0006]) The art discloses plurality of nodes in consistent with Par. [0015] in the specification of the instant application; Network includes multiple nodes (could be of thousands). 
Therefore it would be obvious to one of ordinary skill in the effective time of filing to combine the features of the above limitations as taught by Pachouri with the invention disclosed by Ganor in view of Simmons in further view of Ng to better establish certain controls over linked account (Par. [0003]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN DUC BUI whose telephone number is (571)272-0833.  The examiner can normally be reached on M-F 8-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan D. Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/TOAN DUC BUI/Examiner, Art Unit 3695

/CHRISTOPHER BRIDGES/       Primary Examiner, Art Unit 3695                                                                                                                                                                                                         3/19/2021